Citation Nr: 1104317	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-27 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from July 1974 to August 
1974, and from June 1977 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which determined that new and material evidence had 
been received to reopen the claim, but ultimately determined that 
bilateral hearing loss was not incurred in or aggravated by 
military service.

In October 2009, the Board reopened the service connection claim 
for bilateral hearing loss, and remanded the claim on the merits 
for further development.  After the Veteran underwent a VA 
audiological examination in February 2010, the RO, in a May 2010 
rating decision, granted service connection for left ear high 
frequency sensorineural hearing loss, assigning a noncompensable 
evaluation effective July 17, 2006.  The denial of entitlement to 
service connection for right ear hearing loss was continued.  In 
September 2010, the Board remanded the issue of entitlement to 
service connection for right ear hearing loss for additional 
development.  Here, the Board finds that the RO substantially 
complied with the September 2010 remand orders and no further 
action is necessary in this regard.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).  

The Veteran testified before the undersigned Veterans Law Judge 
sitting at the RO, in March 2009.  A copy of the hearing 
transcript is of record and has been reviewed


FINDING OF FACT

Right ear hearing loss was not manifested during service, right 
ear sensorineural hearing loss was not exhibited within the first 
post service year, and current right ear hearing loss is not 
otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service, and right ear sensorineural hearing loss may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA 
letter issued in August 2006.  The letter predated the September 
2006 rating decision.  See id.  The VCAA letter notified the 
Veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and evidence 
must be submitted by the claimant, and what information and 
evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. 
Op. No. 1-2004 (Feb. 24, 2004).  The August 2006 letter also 
informed the Veteran of how disability ratings and effective 
dates are assigned provided a grant of service connection is 
awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim,  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. 473.

The Board also finds that VA has complied with all assistance 
provisions of VCAA with regard to the claim for right ear hearing 
loss.  The evidence of record contains the Veteran's service 
treatment and personnel records, a private medical evaluation and 
medical statement, and testimony from the Veteran.  There is no 
indication of relevant, outstanding records which would support 
the Veteran's claim.  In fact, in an August 2006 VCAA Notice 
Response the Veteran indicated that he had no other information 
or evidence to give VA to substantiate his claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains a VA examination performed in 
February 2010 with an October 2010 addendum opinion pertaining to 
the Veteran's right ear hearing loss service connection claim.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 
38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who 
chairs a hearing has the duty to fully explain the issues and 
suggest the submission of evidence that may have been overlooked.  
Here, during the hearing, the Veterans Law Judge outlined the 
issues on appeal and suggested that evidence tending to show that 
pertinent disability was related to active duty or a service-
connected disability would be helpful in establishing the claim.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have 
not identified any prejudice in the conduct of the Board hearing.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
hearing loss issue on appeal.

II.  Service Connection - Right Ear Hearing Loss

This appeal involves a claim of service connection for right ear 
hearing loss.  Applicable law provides that service connection 
will be granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in- service disease or injury and the present 
disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 
4, 1995, opinion, VA's Under Secretary for Health determined that 
it was appropriate to consider high frequency sensorineural 
hearing loss as an organic disease of the nervous system and 
therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss 
during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of or treatment 
for hearing loss in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as 
noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are not 
met until several years after separation 
from service, the record must include 
evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post- service test 
results meeting the criteria of 38 C.F.R. 
§ 3.385....For example, if the record shows 
(a) acoustic trauma due to significant 
noise exposure in service and audiometric 
test results reflecting an upward shift in 
tested thresholds in service, though still 
not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing 
produces 
findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound 
basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly attributable 
to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Veteran claims right ear hearing loss disability due to noise 
exposure during his period of service.  He reports exposure to 
artillery fire, specifically Howitzers, and a 50-caliber machine 
gun.  See Hearing Transcript, (Tr.), pp. 2, 3.  The Veteran's 
service personnel records, including his DD-214, reflect a 
military occupational specialty of cannon crewman.  He was 
attached to a field artillery unit with duties that included 
driving a light vehicle.  The Veteran testified at his Board 
hearing that while attached to a field artillery unit, he shot 
large shells and was always on the range.  Tr., p.3.  Based on 
the Veteran's testimony and information obtained from his service 
personnel records, the Veteran's claim of noise exposure during 
service is credible.  Based on the evidence of record, however, 
as will be discussed in detail below, the Board has concluded 
that service connection is not warranted for right ear hearing 
loss.

The Veteran's July 1974 entrance examination, during his first 
period of service, reflects puretone threshold findings as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
0
5
LEFT
10
5
5
0
10

His "ears-general" were clinically evaluated as normal and he 
was deemed qualified for service.  In his Report of Medical 
History he indicated that he had no ear, nose or throat trouble 
and no hearing loss.

The Veteran's May 1977 entrance examination, during his second 
period of service, reflects puretone threshold findings as 
follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
5
0
5
LEFT
15
5
5
0
10

While the Veteran's "ears-general" were clinically evaluated as 
normal and he was deemed qualified for service; he did indicate 
in his Report of Medical History that he had ear, nose, or throat 
trouble, but no hearing loss was indicated.

In January 1978, at the time of separation from service, the 
Veteran underwent audiometry testing and puretone threshold 
findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
0
20
LEFT
20
20
20
0
30

The Veteran's "ears-general" were clinically evaluated as 
normal and he was deemed qualified for service; he did indicate 
in his Report of Medical History that he had ear, nose, or throat 
trouble, but denied that he had or had had hearing loss.

Post-service, the Veteran was seen by a private audiologist in 
December 2005, who summarized the Veteran's audiogram, noting 
that he had a mild sloping to moderate high frequency 
sensorineural hearing loss in the right ear with excellent word 
discrimination (in quiet) bilaterally.  The audiologist commented 
that on paper the Veteran has a minimal amount of hearing loss in 
the speech frequencies.  Functionally he has a very difficult 
time understanding what he hears in everyday listening situations 
and it has gotten progressively worse as the years progress.

In February 2010, the Veteran underwent a VA audiological 
examination.  The examiner noted review of the claims folder.  
During the examination the Veteran reported bilateral hearing 
loss  He stated that he has difficulty understanding speech in 
the presence of background noise, and he turns the television up 
loud and he reads lips.  The Veteran further stated that he feels 
like the hearing loss began in service because of the artillery 
fire he was exposed to.  He stated that he first began to notice 
problems with his hearing in 1980-1981.  In addition, he reported 
that he has worked in construction and farming all his life.  

On audiometric testing, puretone threshold findings were as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
25
20
40
LEFT
25
25
30
35
60

Speech recognition score for the right ear was 94 percent.  The 
examiner diagnosed bilateral high frequency sensorineural hearing 
loss.  In an October 2010 addendum to the February 2010 VA 
examination by the same examiner, the examiner commented that the 
Veteran had normal hearing at the time of his discharge from 
service, in the right ear; he worked in construction and farming 
most of his life following military service.  The examiner opined 
that it is not likely that the Veteran's current right ear 
hearing loss is a result of his military noise exposure.

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for right ear hearing 
loss.  The Board notes that per audiometric testing performed 
during the Veteran's periods of active service, the Veteran's 
hearing was within normal limits in the right ear.  On testing, 
in February 2010, audiological findings for the right ear did 
reflect a hearing loss for VA compensation purposes.  Thus, based 
on such findings, the Board finds that the Veteran does have 
impaired hearing in the right ear as per § 3.385.  

As detailed above, the Veteran's right ear hearing was within 
normal limits on audiometric testing in July 1974, May 1977, and 
January 1978.  The Board acknowledges the upward shift in testing 
thresholds, specifically at 500, 1000, 2000 and 4000 Hertz in 
January 1978, with regard to the right ear; however, such 
findings did not constitute a "disability per § 3.385.  The VA 
examiner considered the in-service audiometric findings from 1977 
and 1978 and determined that hearing was within normal limits in 
the right ear.  The examiner did not attribute the current right 
ear hearing loss to noise exposure in service.  The examiner 
opined that it was not likely that right ear hearing loss 
resulted from military noise exposure.  His reasoning was that 
the Veteran had normal right ear hearing in 1978 at the time of 
his separation from service and following service he worked in 
construction and farming most of his life.  It is clear that the 
examiner put much weight on the lack of hearing loss for VA 
compensation purposes during service and the fact that disability 
was not exhibited until many years after service.

According to the medical evidence, there is no basis for 
attributing post-service right ear hearing loss findings to noise 
exposure in service.  Moreover, while the lack of in-service 
findings of complaints or diagnoses of hearing loss in service 
does not preclude a finding of service connection, it is relevant 
that the Veteran did not file an initial claim for compensation 
until June 1998, thus 19 years after he separated from service.  
In fact, the record shows that the initial post-service 
assessment of right ear hearing loss was not until December 2005 
when a private audiologist made the assessment of a mild sloping 
to moderate high frequency sensorineural hearing loss in the 
right ear.  This is, over two and a half decades after separation 
from service.  The evidence of record is devoid of any treatment 
or diagnosis of a right ear hearing disorder prior to December 
2005.  In this regard, the Board finds an absence of any evidence 
of hearing loss for so many years after discharge from service, 
or of persistent symptoms or complaints of hearing loss between 
service-discharge and 2005 is evidence against the claim.  The 
lack of any evidence of continuing hearing loss for many years 
between the period of active duty and the initial findings, or 
even complaints of hearing loss weighs against the claim.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as evidence 
of whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent disability 
which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

As discussed, the February and October 2010 VA examiner reviewed 
the claims folder, interviewed and examined the Veteran, and 
opined that the Veteran's right ear hearing loss is not due to 
military noise exposure.  The opinion of the VA examiner leads to 
a finding that the Veteran's right ear hearing loss is less 
likely than not related to service.  The Board accepts the VA 
examiner's opinion as being the most probative medical evidence 
on the subject, as such was based on a review of all historical 
records, and contains a rationale for the medical conclusion.  
See Boggs v. West, 11 Vet. App. 334 (1998).  Given that the 
Veteran was examined, the opinion was based on a review of the 
applicable record, and the examiner provided sound reasoning for 
his opinion, the Board finds such opinion probative and material 
to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).

The Board has considered the Veteran's contention that a 
relationship exists between his right ear hearing loss and noise 
exposure experienced during service.  In adjudicating this claim, 
the Board must assess the Veteran's competence and credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson, 581 F.3d 1313.  A layperson is competent to identify a 
medical condition where the condition may be diagnosed by its 
unique and readily identifiable features.  Barr, 21 Vet. App. at 
307.  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).

In this capacity, the Board finds the Veteran is competent to 
attest to his noise exposure during service and finds that his 
statements of noise exposure are credible, especially in light of 
his military occupational specialty during active duty.  However, 
to the extent that the Veteran is claiming right ear hearing loss 
since service, his claim is not credible.  He denied ever having 
or having had hearing loss on his Report of Medical History at 
service discharge and audiometric testing at that time did not 
reveal a hearing loss for VA compensation purposes.  The Veteran 
is not competent to attest to the etiology of his hearing loss as 
he does not have the appropriate expertise to provide an opinion 
which requires medical knowledge, and this is not the type of 
condition for which the etiology is readily apparent by its 
unique and readily identifiable features.  The Board has weighed 
the Veteran's testimony pertaining to noise exposure incurred 
during service, with the service audiograms, post-service medical 
evidence, and 2010 opinion of record, and after weighing the lay 
and medical evidence, the Board finds that the lay evidence as to 
in-service incurrence is clearly less convincing than the 
objective medical evidence of record and of less probative value 
here.  The Veteran's contentions are outweighed by the medical 
evidence and opinion of VA examiner which reflects that his right 
ear hearing loss is not due to noise exposure in service.  

The absence of any clinical and documentary evidence or right ear 
hearing loss until many years after service is more probative 
than the remote assertions of the Veteran.  The lack of 
continuity of treatment may bear in a merits determination on the 
credibility of the evidence of continuity of symptoms by lay 
parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or 
findings of right ear hearing loss in service, no documented 
complaints or findings of hearing loss until many years after 
separation from service, and a medical opinion to the effect that 
a current right ear hearing loss is not etiologically related to 
service; and there is no contrary medical opinion of record.  
Under these circumstances, the Board is unable to find that there 
is a state of equipoise of the positive evidence and negative 
evidence.  The preponderance of the evidence now of record is 
against the Veteran's claim of service connection for right ear 
hearing loss.


ORDER

Entitlement to service connection for right hearing loss is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


